DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the information disclosure statements filed on September 18th, 2018 and August 4th, 2020, see page 7-8, the examiner withdraws the noncompliance with 37 CFR 1.98(a)(2) and has reissued the signed information disclosure statements with all the references marked considered.
Applicant's arguments filed March 11th, have been fully considered but they are not persuasive. The applicant argues that the claims were not intended to be a means-plus function and that the claims do not invoke 112(f), however the examiner respectfully disagrees and reiterates that there is not sufficient structure within the claims for “end position setting component..." in claims 1 and 7, "a revolution position sensor..." in claim 1, "a revolution setting component..." in claim 4 and 5, and "a start position setting component..." in claim 6.  For each of these limitations, according to the three-prong analysis explained in MPEP §2181(1) as to whether 112(f) is invoked, a generic placeholder of "setting component" or "sensor" are used as a possible substitute for "means", this generic placeholder is modified by functional language, and the generic placeholder is not modified by sufficient structure, material or acts for performing the claimed function. Additionally, “end position setting component", "a revolution position sensor", "a revolution setting component", and "a start position setting component" are not terms that are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for a structure.  See MPEP §2181(1) for guidance on avoiding claim interpretation under 112(f). Hence, the examiner maintains the claim interpretation that the limitations invoke 112(f).
Applicant’s arguments, see page 8-10, filed March 11th, 2021, with respect to 112(b) and 101 rejections have been fully considered and are persuasive.  The 112(b) and 101 rejections of the claims has been withdrawn. 
Applicant’s arguments, see pages 10-12, filed March 11th, 2021, with respect to the rejection(s) of claim(s) 1-8 under 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yudate (WO-2014162745) due to the amendments made to the instant claims.  A detailed rejection follows below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “revolving unit drive device…” in claim 1, "end position setting component..." in claims 1 and 7, "a revolution position sensor..." in claim 1, "a revolution setting component..." in claim 4 and 5, and "a start position setting component..." in claim 6.
Support of the “revolving unit drive device…” is found in Para 0115, where it is stated that an example of a revolving unit device is a swing motor.  Support of the "end position setting component..." is found in Para 0053, 0068, and Fig 3, where it is stated that the end position setting component is a part of an automatic revolution control device 200, where it is an algorithm that can set the position of the object as the end position of an automatic rotation and it transmits this information to a controller. Support of the "a revolution position sensor..." can be found in Para 0053, 0075, and Fig 3, where it is stated that the revolution position sensor is a part of an automatic revolution control device 200, where it is an algorithm that can receive a signal from a controller, sense information about the revolution position of the revolving unit during specific intervals, and transmits the revolution position information to the controller. Support for the "a revolution setting component..." can be found in Para 0053, 0072, and Fig 3, where it is stated that the revolution setting component is a part of an automatic revolution control device 200, where it is an algorithm that can receive a setting instruction signal from the controller, transmit the signal to the orientation sensor, and transmit the signal to the payload meter, which then causes it to receive information that allows it to set the speed and acceleration of the revolving unit. Support of the "start position setting component..." can be found in Para 0053, 0063-0065, and Fig 3, where it is stated that the revolution position sensor is a part of an automatic revolution control device 200, where it is an algorithm that can set the starting position of the automatic rotation 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, “revolving unit drive device” is indefinite because it could be referring to a controller or driving device that sends a signal to revolve the revolving unit, or it could be a motor or engine that revolves the revolving unit.  It is noted that an example is given in the specification of a swing motor, however this is recited as an example and does not further limit the claims.  For examination purposes, the claim was interpreted as though the revolving unit drive device is a motor or engine.
In regards to claims 2-6, the claims are rejected as dependent upon rejected claim 1.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaka et al. (JP 2016/089559; already of record from IDS; hereinafter Ozaka) in view of Yudate et al. (WO-2014162745; recited page and paragraph numbers are from attached English translation; hereinafter Yudate).
In regards to claim 1, Ozaka teaches of a work vehicle (Abstract) comprising: 
a traveling unit (Para 0022, Part 2A Fig 3); 
a revolving unit disposed on an upper side of the traveling unit (Fig 1 Part 3, 5, Para 0011); 
a work implement disposed on the revolving unit (Fig 1, Part 4 Para 0011); 
a revolving unit drive device configured to revolve the revolving unit (Fig 1 Part 3A, Para 0011); 
a receiver configured to receive object position information related to a position of an object serving as a target of a revolution of the revolving unit, the receiver receiving the object position information directly or indirectly from the object (Para 0031, i.e., where GPS recognition device would include a receiver; Fig 4, i.e., where the target is a dump truck); 
an end position setting component configured to set an end position of a revolution of the revolving unit based on the object position information (Para 0040, i.e., target orbit calculated based on environment recognition device; 0052, i.e., where the target position is the dump truck); 
a revolution position sensor configured to sense a revolution position of the revolving unit during a revolution (Para 0043, i.e., pressure sensors on each of the hydraulic actuators); 
a drive controller configured to control the revolving unit drive device based on the revolution position to revolve the revolving unit from a start position of a revolution to the end position (Para 0040, i.e., target orbit, which would include a start and end position); 

However, Ozaka does not teach that a revolution setting component configured to set a speed and an acceleration at which the revolving unit revolves during revolution.
Yudate, in the same field of endeavor, teaches that a revolution setting component configured to set a speed and an acceleration at which the revolving unit revolves during revolution (Page 6 Para 1 and 2, Page 7 Para 1, Page 10 Para 4; “target rotation speed”, “target acceleration torque”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle with a revolving unit, as taught by Ozaka, to include a revolution setting component configured to set a speed and an acceleration at which the revolving unit revolves during revolution, as taught by Yudate, in order to allow the controller to set the rotation speed and acceleration according to a sufficient output torque of the electric motor and hydraulic motor (Yudate Page 7 Para 1).
In regards to claim 2, Ozaka in view of Yudate teaches of the work vehicle according to claim 1, wherein 
the object is a dumper truck (Ozaka Para 0031, Part 101, Fig 4), and 
the end position is a position aligned with the object (Ozaka Para 0031, Part 101, Fig 4).
In regards to claim 7, Ozaka in view of Yudate teaches of a work management system (Ozaka Abstract) for a work vehicle including a traveling unit (Ozaka Para 0022, Part 2A Fig 3), a revolving unit disposed on an upper side of the traveling unit (Ozaka Fig 1 Part 3, 5, Para 0011), and a work implement disposed on the revolving unit (Ozaka Fig 1, Part 4, Para 0011), the work management system comprising: 
an end position setting component configured to set an end position of a revolution of the revolving unit based on object position information related to a position of an object serving as a target of the revolution of the revolving unit, received from the object (Ozaka Para 0040, i.e., target orbit 
a revolution setting component configured to set a speed and an acceleration at which the revolving unit revolves during the revolution (Yudate Page 6 Para 1 and 2, Page 7 Para 1, Page 10 Para 4; “target rotation speed”, “target acceleration torque”); and 
a transmitter configured to transmit to the work vehicle an instruction to revolve the revolving unit from a start position of the revolution to the end position (Ozaka Para 0021, 0029, 0040, i.e., target orbit, which would include a start and end position), 
the work management system receiving revolution position information from the work vehicle and creating the instruction based on the revolution position information and the end position, the revolution position information indicating a revolution-direction position of the revolving unit during the revolution (Ozaka Para 0040, 0052, 0043).
The motivation of combining Ozaka with Yudate is the same as that recited in claim 1. 
In regards to claim 8, the claim recites analogous limitations to claim 1, and is therefore rejected under the same remise.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaka in view of Yudate as applied to claim 1 above, and further in view of Taninaga et al. (JP 2008/240461; already of record from IDS; hereinafter Taninaga).
In regards to claim 3, Ozaka in view of Yudate teaches of the work vehicle according to Claim 2.
However, Ozaka in view of Yudate does not teach that the information related to the position of the object includes information related to a state of a vessel of the dumper truck.
Taninaga, in the same field of endeavor, teaches of the information related to the position of the object includes information related to a state of a vessel of the dumper truck (Para 0059, Fig 1).
.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaka in view of Yudate as applied to claim 1 above, and further in view of Mori (JP 63-075223; already of record from IDS; citations are from annotated English translation attached).
In regards to claim 5, Ozaka in view of Yudate teach of the work vehicle according to claim 1, further comprising: 
…
the revolution setting component setting the speed and the acceleration based on [vehicle parameters] (Yudate Page 6 Para 1 and 2, Page 7 Para 1, Page 10 Para 4; “target rotation speed”, “target acceleration torque”). 
The motivation of combining Ozaka with Yudate is the same as that recited in claim 1. 
However, Ozaka in view of Yudate does not teach an orientation sensor configured to sense an orientation of the work implement; and 
a load sensor configured to sense a load weight or fill ratio of a bucket of the work implement, 
the revolution setting component setting the speed and the acceleration based on the orientation and the load weight.
Mori, in the same field of endeavor, teaches an orientation sensor configured to sense an orientation of the work implement (Page 4 lines 24-28); and 
a load sensor configured to sense a load weight or fill ratio of a bucket of the work implement (Page 4 lines 29-33), 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the work vehicle with the revolution setting component, as taught by Ozaka in view of Yudate, to include setting the speed in a revolution according to the orientation and load weight, as taught by Mori, in order to avoid the implement from overshooting and stopping in the wrong position (Mori Page 3 "Problem(s) to be solved by the invention" section).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaka in view of Yudate, as applied in claim 1 above, further in view of Mori and thus further in view of Tsutsumi (JP 59-031323; already of record from IDS; citations are from annotated English translation from non-final rejection).
In regards to claim 6, Ozaka in view of Yudate further in view of Mori teaches of the work vehicle according to claim 1, further comprising:
a load sensor configured to sense a load weight or fill ratio of a bucket of the work implement (Mori Page 4 lines 29-33);....
The motivation of combining Ozaka, Yudate, and Mori is the same as that recited in claim 5.
Ozaka in view of Yudate further in view of Mori does not teach a start position setting component configured to set a position of the revolving unit when the load weight or the fill ratio has reached a specific value, as the start position.
Tsutsumi, in the same field of endeavor, teaches of a start position setting component configured to set a position of the revolving unit when the load weight or the fill ratio has reached a specific value, as the start position (Page 3 Para 0004-0006 of "Detailed description" section; detects the pressure or load of the bucket of the excavator and memorizes the position when a threshold is met and returns to this position after completing a movement).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/31/2021